Case 1:19-cr-10080-NMG Document 703-1 Filed 12/20/19 Page 1 of 4




  EXHIBIT 1
          Case 1:19-cr-10080-NMG Document 703-1 Filed 12/20/19 Page 2 of 4



                                                     U.S. Department of Justice

                                                     Andrew E. Lelling
                                                     United States Attorney
                                                     District of Massachusetts
Main Reception: (617) 748-3100                       John Joseph Moakley United States Courthouse
                                                     1 Courthouse Way
                                                     Suite 9200
                                                     Boston, Massachusetts 02210




                                                     October 31, 2019

John Hueston, Esq.
Hueston Hennigan LLP
620 Newport Center Drive, Suite 1300
Newport Beach, CA 92660

          Re:       United States v. William McGlashan, No. 19-cr-10080-NMG

Dear Mr. Hueston:

        We write in follow-up to our meeting on October 2, 2019, during which we discussed
your letters of September 3, 2019 and September 24, 2019, and agreed to further address
categories 91 through 130 of your letter of September 3, 2019. This letter supplements the
government’s responses of September 16, 2019, September 24, 2019, and October 1, 2019.

Requests 91-92

        We believe we have produced all recordings subject to production at this time. We are
aware of our continuing discovery obligations. Should we identify additional recordings subject
to production under Fed. R. Crim. P. 16, Brady, Giglio or the Jencks Act, we will produce those
as required under the Local Rules.

Requests 93, 98, 124-126, 129-130

       These requests seek Giglio information. To the extent the government is in possession of
any responsive materials, such materials will be produced no later than 21 days before trial. See
Local Rule 16(b)(2).

Requests 94-97, 99-102, 106-107, 109, 120, 122-123

       As noted, we believe we have produced all materials subject to production at this time.
To the extent that your requests seek statements subject to production under Giglio or the Jencks
Act, we will produce those materials as required under the Local Rules. To the extent your
requests seek purported Brady materials, they are improper insofar as they seek “[a]ll documents,
       Case 1:19-cr-10080-NMG Document 703-1 Filed 12/20/19 Page 3 of 4



witness statements, or other evidence that could support” various conclusions, and thus fail to
present specific, narrowly tailored requests. Such wildly overbroad requests are precisely the
type of fishing expedition that Brady does not permit. See Weatherford v. Bursey, 429 U.S. 545,
559 (1977) (“There is no general constitutional right to discovery in a criminal case, and Brady
did not create one.”). In any event, to the extent you seek evidence regarding the defendant’s
knowledge, intent, state of mind, and other categories of evidence that are known to him, such
information, to the extent it exists, is not subject to production under Brady. See United States v.
Bender, 304 F.3d 161 (1st Cir. 2002) (“Brady applies to material that was known to the
prosecution but unknown to the defense”).

Requests 103-105, 108, 110-112, 116, 121, 127-128

         To the extent your requests seek purported Brady materials, they are improper, insofar as
they seek “[a]ll documents, witness statements, or other evidence that could support” various
conclusions and thus fail to present specific, narrowly tailored requests. Moreover, these
requests seek information that is neither relevant nor material to the crimes charged. For
example, whether the defendant’s son had a learning disability is irrelevant to whether the
defendant agreed to bribe a test administrator to permit a purported proctor to change the
defendant’s son’s answers on the ACT. Likewise, whether the defendant was pursuing other
avenues to obtain his son’s admission to USC has no relevance to whether he conspired to seek
his son’s admission to USC via bribery and fraud. Similarly, the extent to which cheating is, or
is not, prevalent on the ACT or SAT has no conceivable relevance to the crimes charged here.

Requests 113 & 115

        These requests seek evidence regarding the defendant’s own knowledge, intent, state of
mind, and other information known to him. Such information, to the extent it exists, is not
subject to production under Brady. See Bender, 304 F.3d at 161. Nevertheless, the government
notes that in an interview on or about September 27, 2018, Singer advised agents, in sum and in
substance, that your client would not be using the side door, but would be “going through his
own connections.”

Requests 117-119

       To the extent documents responsive to these requests exist and are in the government’s
possession, custody, or control, we believe they have been produced. To the extent that your
requests seek statements subject to production under Giglio or the Jencks Act, we will produce
those materials as required under the Local Rules.




                                                 2
       Case 1:19-cr-10080-NMG Document 703-1 Filed 12/20/19 Page 4 of 4



       If, after reviewing the discovery previously provided as well as our responses herein, you
continue to have questions, we would be happy to discuss further. In the meantime, we reiterate
our request for reciprocal Rule 16 discovery.

                                                    Sincerely,

                                                    ANDREW E. LELLING
                                                    United States Attorney


                                               By: /s/ Kristen A. Kearney
                                                   ERIC S. ROSEN
                                                   JUSTIN D. O’CONNELL
                                                   KRISTEN A. KEARNEY
                                                   LESLIE A. WRIGHT
                                                   Assistant U.S. Attorneys




                                                3
